Case 2:21-cv-00137-RCY-RJK Document 75 Filed 07/21/21 Page 1 of 6 PageID# 8071




                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF VIRGINIA
                            NORFOLK DIVISION

  CENTRIPETAL NETWORKS, INC.,        )
                                     )
                    Plaintiff,       )   C.A. No. 2:21-cv-00137-RCY-RJK
                                     )
       vs.                           )   PUBLIC VERSION - REDACTED
                                     )
  PALO ALTO NETWORKS, INC.,          )
                                     )
                    Defendant.       )
                                     )


               DECLARATION OF JONATHAN ROGERS IN SUPPORT
                OF PLAINTIFF CENTRIPETAL NETWORKS, INC.’S
                MOTION TO DISQUALIFY ROPES & GRAY LLP AS
             COUNSEL FOR DEFENDANT PALO ALTO NETWORKS, INC.
Case 2:21-cv-00137-RCY-RJK Document 75 Filed 07/21/21 Page 2 of 6 PageID# 8072




 I, Jonathan Rogers, make the following declaration under penalty of perjury:

        1.      I have personal knowledge of the facts stated in this Declaration and can testify

 competently to those facts. I make this Declaration in support of Centripetal Networks, Inc.’s

 (“Centripetal”) Motion to Disqualify Ropes & Gray As Counsel For Defendant Palo Alto

 Networks, Inc. (“PAN”).




                                                 1
Case 2:21-cv-00137-RCY-RJK Document 75 Filed 07/21/21 Page 3 of 6 PageID# 8073




                                      2
Case 2:21-cv-00137-RCY-RJK Document 75 Filed 07/21/21 Page 4 of 6 PageID# 8074




        I declare under penalty of perjury under the laws of the United States that the foregoing

 is true and correct. Executed on July 21, 2021, in Christiansted, V.I.


                                                       _____________________
                                                        Jonathan Rogers




                                                  3
Case 2:21-cv-00137-RCY-RJK Document 75 Filed 07/21/21 Page 5 of 6 PageID# 8075




 Dated: July 21, 2021                     Respectfully submitted,

                                          /s/ Stephen E. Noona
                                          Stephen E. Noona
                                          Virginia State Bar No. 25367
                                          KAUFMAN & CANOLES, P.C.
                                          150 West Main Street, Suite 2100
                                          Norfolk, VA 23510
                                          Telephone: (757) 624-3239
                                          Facsimile: (888) 360-9092
                                          senoona@kaufcan.com

                                          Paul J. Andre (pro hac vice)
                                          Lisa Kobialka (pro hac vice)
                                          James R. Hannah (pro hac vice)
                                          Hannah Y. Lee (pro hac vice)
                                          KRAMER LEVIN NAFTALIS
                                           & FRANKEL LLP
                                          990 Marsh Road
                                          Menlo Park, CA 94025
                                          Telephone: (650) 752-1700
                                          Facsimile: (650) 752-1800
                                          pandre@kramerlevin.com
                                          lkobialka@kramerlevin.com
                                          jhannah@kramerlevin.com
                                          hlee@kramerlevin.com

                                          Attorneys for Plaintiff,
                                          Centripetal Networks, Inc.




                                      4
Case 2:21-cv-00137-RCY-RJK Document 75 Filed 07/21/21 Page 6 of 6 PageID# 8076




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 21, 2021, I electronically filed the foregoing with the Clerk of

 the Court using the CM/ECF system, which will automatically send notification of electronic filing

 to all counsel of record.

                                                      /s/ Stephen E. Noona
                                                      Stephen E. Noona
                                                      Virginia State Bar No. 25367
                                                      KAUFMAN & CANOLES, P.C.
                                                      150 West Main Street, Suite 2100
                                                      Norfolk, VA 23510
                                                      Telephone: (757) 624-3239
                                                      Facsimile: (888) 360-9092
                                                      senoona@kaufcan.com




                                                  5
